Citation Nr: 9915658	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  97-28 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to a disability rating in excess of 20 
percent for postoperative right (major) shoulder instability, 
on appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1993 to February 
1997.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Salt Lake 
City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for a ligamentous laxity with secondary impingement of the 
right (major) shoulder and assigned the condition a 10 
percent disability rating; and which also denied entitlement 
to service connection for a bilateral foot disorder.  The 
claims file was subsequently transferred to the RO in 
Atlanta, Georgia, which established an increased rating for 
the veteran's postoperative right (major) shoulder 
instability of 20 percent by means of an October 1998 rating 
decision.  However, as that rating decision does not 
constitute a total grant of benefits sought on appeal, this 
claim remains before the Board.  See AB v. Brown, 6 Vet. App. 
35 (1993).
 
In this decision, the Board has recharacterized the right 
shoulder issue on appeal in order to comply with the recent 
opinion by the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) (Court) 
in Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claims has been developed.

2.  A bilateral foot disability, plantar fasciitis was 
incurred in service.

3.  At all times pertinent to the original rating of his 
shoulder, with the exception of those times where the veteran 
has already established a temporary total rating based on 
convalescence, the veteran's postoperative right (major) 
shoulder instability has been productive of complaints of 
pain and fatigability, limitation of motion to 150 degrees of 
flexion, 140 degrees of forward elevation, and 150 degrees of 
abduction; and guarding of shoulder motion.


CONCLUSIONS OF LAW

1.  Plantar fasciitis was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

2.  The criteria for entitlement to an increased original 
rating, greater than 20 percent, for postoperative right 
(major) shoulder instability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5200-5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented claims that are plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

I.  Entitlement to service connection for a bilateral foot 
disability.

The veteran contends that a bilateral foot disability was 
incurred in or aggravated by service, and that service 
connection therefor is warranted.  After a review of the 
record, the Board finds that the veteran's contentions are 
supported by the evidence, and entitlement to service 
connection for plantar fasciitis is granted.

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

The evidence shows that the veteran was treated in service in 
December 1996 with complaints of heel pain for the previous 
year.  He had also been seen for treatment of heel pain in 
September 1995.  The examiner diagnosed bilateral plantar 
fasciitis.

The most recent VA examination, conducted by a private 
physician in September 1998, shows that the veteran described 
pain, weakness, stiffness, swelling, fatigue, and lack of 
endurance of the feet.  The same symptoms occurred with rest 
versus standing and walking.  He stated that the symptoms 
were constant and were distressing and continued daily and 
would last for hours.  He stated that nothing had made the 
symptoms decrease.  It made it difficult for him to do a lot 
of walking.  He had not had any surgery or treatment for the 
foot condition.  He was able to take out the trash, push a 
lawn mower, climb stairs, garden, drive a car, shop, vacuum, 
walk, etc.  His occupation was analyst, which he had been 
doing for six years.  Examination found his gait normal.  His 
feet had no sign of abnormal weight bearing.  He did not have 
any limited function of standing and walking.  Examination of 
his feet did not reveal any signs of painful motion, edema, 
instability, weakness, or tenderness.  Posture was normal.  
Skin was normal.  There was no hallux valgus deformity.  He 
did not have flat feet.  Weight bearing and alignment of the 
Achilles tendon was good.  The veteran did not require shoe 
inserts or corrective shoes.  The examiner diagnosed heel 
pain, with negative X-ray and no evidence of heel spur on 
examination, as well as plantar fasciitis.

The Board notes that the inservice evidence and the post-
service evidence, including a May 1997 VA report of 
examination, shows a continuous complaint of bilateral heel 
pain.  In service, the veteran was treated with heel cups and 
exercises.  His diagnosis was plantar fasciitis.  Following 
his separation from service, the veteran has been seen on 
several occasions with consistent complaints of bilateral 
heel pain.  The most recent VA examination diagnosed plantar 
fasciitis.  Therefore, as the veteran is currently diagnosed 
with a condition which was first diagnosed in service, and as 
that condition appears from the medical evidence to have 
existed continuously since his inservice treatment, the Board 
finds that it is at least as likely as not that the plantar 
fasciitis was incurred in service.

Accordingly, the Board finds that the evidence is at least in 
equipoise regarding whether the veteran's plantar fasciitis 
was incurred in service, and thus, giving all benefit of the 
doubt to the veteran, the Board finds that plantar fasciitis 
was incurred in service, and service connection therefor is 
granted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 4.3 (1998).


II.  Entitlement to an increased original rating for 
postoperative right (major) shoulder instability.

The veteran contends that his postoperative right (major) 
shoulder instability is more severe than currently evaluated, 
and has increased in severity, warranting an increased 
original rating.  After a review of the record, the Board 
finds that the veteran's contentions are not supported by the 
evidence, and his claim is denied.

The veteran established service connection for ligamentous 
laxity with secondary impingement of the right (major) 
shoulder by means of a June 1997 rating decision, which 
assigned a 10 percent disability rating under Diagnostic Code 
5304.  That original rating is the subject of this appeal.  
The veteran established an increased original rating of 20 
percent by means of an October 1998 rating decision under 
Diagnostic Code 5203.  However, as that rating decision does 
not constitute a total grant of benefits sought on appeal, 
this claim remains before the Board.

After the veteran disagreed with the original disability 
rating assigned for his service-connected condition, the RO 
issued a Statement of the Case (SOC) in July 1997 that 
essentially addressed the issue as entitlement to an 
increased evaluation.  The Court recently held that there is 
a distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  12 Vet. App. at 126.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id.  With 
an increased rating claim, "the present level of disability 
is of primary importance."  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  This distinction between disagreement with 
the original rating awarded and a claim for an increased 
rating is important in terms of VA adjudicative actions.  See 
Fenderson.

However, the Board concludes that the veteran was not 
prejudiced by this error in the circumstances of this case.  
The RO's SOC and its SSOCs provided the veteran with the 
appropriate applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of an initial 
disability evaluation for the service-connected disability.  
The SOC indicated that all the evidence of record at the time 
of the June 1997 rating decision (i.e., service medical 
records, etc.) was considered in assigning the original 
disability rating for the veteran's right shoulder disorder.  
The RO did not limit its consideration to only the recent 
medical evidence of record, and did not therefore violate the 
principle of Fenderson.   The RO, in effect, considered 
whether the facts showed that the veteran was entitled to a 
higher disability rating for this condition for any period of 
time since his original claim.  

Thus, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim.  He has 
been provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.   In the particular circumstances of this case, 
the Board sees no prejudice to the veteran in 
recharacterizing the issue on appeal to properly reflect his 
disagreement with the initial disability evaluation assigned 
to his service-connected right shoulder disorder.  Any error 
to the veteran by the RO's phrasing of the issue on appeal in 
the SOC was not prejudicial to him.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award for service connection for that disability.  Cf. 
38 C.F.R. §§ 3.157; 3.400(o)(2) (1998).  In this case, the RO 
originally assigned a 20 percent rating as of day after the 
veteran's separation from active service, i.e., February 16, 
1997, and the Board will consider the evidence of record 
since that time in evaluating the veteran's claim.  

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Shoulder disabilities are evaluated pursuant to 
the criteria found in Diagnostic Codes 5200 through 5203 of 
the Schedule.  38 C.F.R. § 4.71a (1998).  The Board notes 
that the evidence indicates that the veteran's right shoulder 
disability is a disability of the major shoulder.  See 
38 C.F.R. § 4.69 (1998).  Thus the Board will evaluate his 
disability using the criteria for a major shoulder.  Under 
those criteria, a rating greater than the veteran's current 
20 percent for a disability of the major shoulder is 
warranted where the evidence shows favorable ankylosis of the 
scapulohumeral articulation, with abduction to 60 degrees, 
and the ability to reach the mouth and head (Diagnostic Code 
5200); limitation of arm motion to midway between side and 
shoulder level (Diagnostic Code 5201); or loss of head of the 
humerus (flail shoulder), nonunion of the head of the humerus 
(false flail joint), fibrous union of the humerus, or 
recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements, or malunion with marked deformity (Diagnostic Code 
5202).  38 C.F.R. § 4.71a (1998).  There is no higher 
disability rating (in excess of the currently assigned 20 
percent) available under Diagnostic Code 5203.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of the skin, absence of 
normal callosity or the like.  38 C.F.R. § 4.40 (1998).

Joint disabilities are measured by their reductions of 
movements in different planes.  The factors to be considered 
are: (a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up contracted 
scars, etc.).  (b) More movement than normal (from flail 
joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination or impaired ability to execute movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (1998).

A May 1997 VA joints examination notes that the veteran 
complained of right shoulder pain, which was insidious in its 
onset in June 1996.  Since that time, the veteran reported 
increasing pain in his shoulder, which was dull and aching in 
nature.  It was exacerbated by activities, including 
softball, which the veteran enjoyed very much.  He was having 
an increasingly difficult time sleeping at night due to 
shoulder pain.  He had been prescribed physical therapy and 
nonsteroidal anti-inflammatory medications without 
improvement of symptoms.  Examination of the right shoulder 
demonstrated no point tenderness.  Range of motion of the 
right shoulder was to 140 degrees of forward elevation and to 
external rotation of 90 degrees.  There was a positive sulcus 
sign consistent with ligamentous laxity.  Also, there was a 
positive apprehension sign for anterior shoulder instability.  
There was 30 percent anterior and posterior translation of 
the humeral head on the glenoid with manipulation.  The 
veteran had slightly decreased abduction strength on the 
right side, as compared to the left, at 4+/5.  Impingement 
test was positive on the right side.  Radiographs of the 
right shoulder were unremarkable.  The examiner diagnosed a 
classic story, as well as physical findings, consistent with 
ligamentous laxity of the shoulders and secondary 
impingement.  The veteran had undergone physical therapy in 
the past with no relief of symptoms.  The problem appeared 
moderately debilitating for the veteran at that time, and the 
examiner opined that the veteran would need a capsular shift 
procedure, a surgery, for open resolution of the problem.  
The examiner also noted that the problem tended to be a 
genetic issue, such that in time, the left shoulder could 
also become involved.

A May 1997 VA feet examination notes that the veteran had 
some laxity of the right shoulder.  The examiner diagnosed 
residuals of a shoulder disorder.

A November 1997 private operative report notes that the 
veteran had a preoperative and postoperative diagnosis of 
unstable right shoulder with impingement.  A right Bristow 
shoulder repair was undertaken under general anesthesia.  The 
finding was a Bankart lesion with a stretched out anterior 
capsule and torn labrum.  The veteran tolerated the procedure 
well and was returned to the recovery room in good condition.

A March 1998 private physician's letter notes that the 
veteran was treated for an impingement secondary to chronic 
shoulder instability.  He underwent surgical intervention on 
November 19, 1997.  He was disabled for the first eight weeks 
for any significant use of the arm other than clerical-type 
activity.  The veteran's point of maximal improvement had not 
been reached, and might not occur for up to a year.  At that 
point, he would need to be reevaluated for long-term 
impairment.

A September 1998 VA examination performed by a private 
physician notes that the veteran was being evaluated for 
right shoulder impingement after surgery in November 1997.  
The examiner reviewed the veteran's records.  There are two 
copies of this examination report of record with some slight 
variances.  The Board will rely on the signed copy of the 
examination report, as this was apparently reviewed and the 
findings verified by the examiner.  It was indicated that the 
unsigned copy constituted an unofficial electronic copy and 
may contain typographical or other errors.  The veteran 
stated the shoulder problem was due to injury, but was unsure 
of the specific event.  He stated that he had multiple 
problems when playing softball and in activities at work.  
The veteran described symptoms of pain, weakness, stiffness, 
swelling, inflammation, instability, fatigue, and lack of 
endurance.  He stated that he had difficulty sleeping because 
of pain, and could not lie on his right side.  He stated that 
he could not lift any significant weight.  He stated that he 
could not hold his son without pain on the affected side for 
any length of time.  He stated that it was difficult to tuck 
his shift in the back of his pants.  He said the symptoms 
were constant.  He described them as worse and distressing, 
occurring daily and continuous.  He stated that flare-ups 
worsened whenever he had increased activity.  To alleviate 
pain, he took Motrin with some relief.  He was not able to 
perform his typical daily activities.  He did not have any 
constitutional signs of a joint condition.  He did have 
surgery in November 1997 and residual surgery with loss of 
strength.  He did not have any prosthetic implants.  The 
veteran was right-handed and used the right hand for writing, 
eating, and combing his hair.  He did not require any device.  
The veteran's posture and skin were normal.  Flexion of the 
shoulder was from 0 degrees to 150 degrees, abduction was 
from 0 degrees to 150 degrees, external rotation was from 0 
degrees to 60 degrees, and internal rotation was from 0 
degrees to 60 degrees.  In giving range of motion 
measurements the examiner referred to the veteran's left 
shoulder, but this is apparently in error as the examiner 
clearly indicated that the examination was being conducted 
for a right shoulder condition.  Shoulder range of motion was 
limited by pain.  The joint involved did not have any heat, 
redness, swelling, effusion, drainage, abnormal instability 
or weakness.  The veteran did not have any constitutional 
signs of arthritis. An X-ray showed no acute process.  The 
examiner diagnosed rotator cuff tear status-post repair with 
continued symptoms of weakness, pain, and decreased range of 
motion. 

The Board notes that the evidence of record does not show 
ankylosis of the scapulohumeral joint, loss of head of the 
humerus, nonunion of the humerus, fibrous union of the 
humerus, or malunion with marked deformity.  The evidence 
also does not show that the veteran's arm motion is limited 
to halfway between the side and shoulder level.  The evidence 
shows that the veteran can reach his head and is capable of 
eating and combing his hair.  The most recent range of motion 
measurements showed flexion and abduction to 150 degrees, or 
well past shoulder level.  Previous range of motion 
measurement showed forward elevation to 140 degrees, also 
well past shoulder level.  Furthermore, the Board finds that 
the evidence of record does not show recurrent episodes of 
dislocation at the scapulohumeral joint and guarding of all 
arm movement.  In fact, the evidence does not show any 
dislocations, much less recurrent dislocations.  While the 
evidence does not show any dislocations, the veteran does 
have a level of guarding of movements, which combined with 
the levels of pain and fatigability, seems to warrant a 20 
percent rating, but not greater.  See 38 C.F.R. § 4.40, 4.45, 
Deluca v. Brown, 8 Vet. App. 202 (1995).  The functional 
limitation reflected in the treatment records is comparable 
with such findings.

The Board further points out that there have been no findings 
of severe impairment of muscle function of the right 
shoulder, such as to warrant a 30 percent disability rating 
under Diagnostic Code 5304.  There was only slightly 
decreased abduction strength on the right side, as compared 
to the left, at 4+/5, on VA examination in May 1997 and no 
objective findings of weakness on examination in May 1998.
 
The Board finds that at all times pertinent to the original 
rating of his shoulder, with the exception of those times 
where the veteran has already established a temporary total 
rating based on convalescence, the veteran's postoperative 
right (major) shoulder instability has been productive of 
complaints of pain and fatigability, limitation of motion to 
150 degrees of flexion, 140 degrees of forward elevation, and 
150 degrees of abduction; and guarding of shoulder motion.

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that a rating greater than 20 
percent is not warranted for the veteran's postoperative 
right (major) shoulder instability.  

Accordingly, the Board finds that the criteria for 
entitlement to an increased original rating, greater than 20 
percent, for postoperative right (major) shoulder instability 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5200-5203 (1998).


ORDER

Entitlement to service connection for plantar fasciitis is 
granted.  

Entitlement to an increased original rating, greater than 20 
percent, for postoperative right (major) shoulder instability 
is denied.



		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 

